Citation Nr: 9932385	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-39 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a temporary total convalescent rating 
under the provisions of 38 C.F.R. § 4.30 from July 1, 1991, 
through October 25, 1992.

2.  Entitlement to a temporary total convalescent rating 
under the provisions of 38 C.F.R. § 4.30 from February 1 
through September 15, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to May 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1991 and July 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The September 1991 
decision denied entitlement to a temporary total convalescent 
rating under 38 C.F.R. § 4.30 beyond June 30, 1991.  The July 
1996 decision denied entitlement to a temporary total 
convalescent rating under 38 C.F.R. § 4.30 beyond January 31, 
1996.

Additional VA medical records were associated with the claims 
folder subsequent to the issuance of the March 1999 
supplemental statement of the case addressing the issue of 
entitlement to a temporary total convalescent rating under 
the provisions of 38 C.F.R. § 4.30 from July 1, 1991, through 
October 25, 1992.  As this evidence is essentially cumulative 
of that already of record and considered by the RO and/or not 
relevant to the issue on appeal, a remand for the issuance of 
a supplemental statement of the case is not warranted.  See 
38 C.F.R. § 19.31, 19.37 (1999).  

The issue of entitlement to a temporary total convalescent 
rating under the provisions of 38 C.F.R. § 4.30 from February 
1 through September 15, 1996, is the subject of the remand 
immediately following this decision.


FINDINGS OF FACT

1.  Sufficient evidence has been obtained for correct 
disposition of the veteran's 
claim of entitlement to a temporary total convalescent rating 
under 38 C.F.R. § 4.30 beyond June 30, 1991.

2.  There is no medical evidence of severe postoperative 
residuals, immobilization by cast of one major joint, 
necessity for house confinement, or prohibition of regular 
weight-bearing subsequent to June 30, 1991.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim of 
entitlement to a temporary total convalescent rating under 
38 C.F.R. § 4.30 beyond June 30, 1991, and VA has satisfied 
its duty to assist him in development of this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  A temporary total convalescent rating beyond June 30, 
1991, is not warranted for the left foot surgery performed in 
May 1991.  38 C.F.R. §§ 3.102, 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The RO granted the veteran entitlement to service connection 
for recurrent plantar fibroma of the left foot by means of a 
May 1989 rating decision.  A 10 percent disability rating was 
assigned, effective from December 1988.

The veteran underwent surgery (arteriogram and exploration of 
the left plantar area, excision of the plantar fascia and 
repair of the foot) for fibromatosis of the left plantar foot 
at the Houston, Texas, VA Medical Center (VAMC) on May 6, 
1991.  He was hospitalized from April 17, to May 19, 1991.  
There were no complications from the operation.  Post-
operative treatment was quite satisfactory.  The veteran was 
provided a wheelchair on May 10.  On May 14, it was noted 
that he was ambulatory by wheelchair on and off the ward.  He 
was provided crutches on May 16.  The veteran was discharged 
to home in good condition.  He was to return to the plastic 
surgery clinic in one week.  The discharge summary indicated 
that he was able to care for himself and left the hospital in 
a wheelchair.  Pain was present.

The veteran's sutures were removed on May 29, 1991.  He was 
again hospitalized from June 2, to June 10, 1991, due to 
necrosis of the skin of the plantar area of the left foot.  
On admission, it was indicated that he used crutches and a 
wheelchair.  He stated that he did not anticipate any 
problems getting around his home (stairs, bathing, etc.) on 
discharge.  He underwent skin grafting of the plantar area of 
the left foot.  On June 7, he was out of bed and mobile in a 
wheelchair.  There was a notation that the veteran should 
continue ambulating on June 9, 1991.  He was discharged to 
home, afebrile with medication and orders to change the 
dressing every day and apply ointment.  The discharge summary 
indicated that he was able to care for himself and left the 
hospital in a wheelchair.  No pain was present.  He was not 
to bear any weight on his leg.

In June 1991, the RO granted the veteran entitlement to a 
temporary 100 percent rating under 38 C.F.R. § 4.30 from 
April 17, to June 30, 1991.  A 10 percent evaluation was 
established on July 1, 1991.

VA outpatient treatment record show that the veteran was 
issued a mobile shower head for use at home on June 13, 1991.  
Staples were removed on June 21, 1991.  There was no evidence 
of necrosis or inflammation.  The veteran was to start 
ambulating.  On June 24, 1991, the veteran reported with a 
request for rehabilitation.  He was ambulatory, and there was 
a posterior splint on the left lower leg and foot.  On June 
25, 1991, the veteran began physical therapy two times a 
week.  Dorsiflexion of the left ankle was to 30 degrees and 
plantar flexion was to 50 degrees.  Gastrocnemius was 
described as poor and anterior tibialis was fair.  The 
quadriceps on the left was good.  The left lower extremity 
musculature was strong.  There was good strength of the left 
ankle.  Inversion and eversion on active an passive range of 
motion were within normal limits.  Strength of inversion and 
eversion was fair.  The veteran tolerated the treatment well.  
He was to work on ambulation in kinesiotherapy.  It was noted 
that he ambulated short distances with partial weight bearing 
on the left lower extremity with an assistive device at that 
time.  He held onto objects when he walked.  The veteran was 
independent in activities of daily living so no work was 
needed in that area.  In an addendum, the examiner noted that 
the wound/graft site was healing well with no open areas.  It 
was tender to palpation.  There was no edema of the left 
foot.    

The veteran was also seen in podiatry on June 25, 1991.  He 
complained of pain of the first and second toes.  The scar 
hurt less.  It was well healed with a graft.  The lateral 
middle aspect of the foot was tender.  The veteran held his 
feet in a varus position.  He had difficulty moving out of 
this position.  There was obvious atrophy of the left lower 
leg.  He was provided a Darco shoe.  He was referred to 
kinesiotherapy for rail walking and told to continue his 
cutter splint at night.  He was to use a whirlpool daily with 
range of motion exercises.    

On plastic surgery evaluation in July 1991, the veteran had 
good range of motion and the skin graft had taken well.  On 
podiatry evaluation on July 9, 1991, he complained of burning 
pain in the first and second toes and partially in the third 
toe.  The fourth and fifth toes felt as though they were 
bruised.  All these sensations were affected by palpation, 
putting on socks or having covers over the foot.  Pulses were 
3+/4 in the left foot.  The leg and foot were cool to touch.  
Palpation of the base of the fifth metatarsal was painful.  
Active range of motion was full, including dorsiflexion of 
the ankle, plantar flexion and inversion and eversion.  
Passive range of motion of eversion and/or dorsiflexion 
caused stretching pain in the arch.  The skin graft had 
"taken" but was delicate.  There were no open sores.  
Muscle tone in the calf appeared to be improved.  The 
assessment was acceptable recovery from this type of surgery 
with above noted residuals.  The veteran was to continue 
therapy, including rail walking to assist with elimination of 
limp.  Weights were to be added to range of motion therapy, 
as tolerated.  He was to continue using the Darco shoe to 
allow room for an ace bandage and to remove pressure from 
toes.  Physical therapy was anticipated for 30 to 60 more 
days.  On August 22, 1991, it was noted that the veteran 
walked with a limp.  A provisional diagnosis of status 
postoperative left foot tumor removal and immobilization was 
rendered.  

On plastic surgery evaluation September 11, 1991, the veteran 
complained of pain along the plantar surface.  The incision 
was well healed.  

On examination in January 1992, the veteran complained of 
continued left foot pain.  He was ambulatory and in no 
apparent distress.  He was back to work, using a walker.  He 
did a lot of walking and standing.  The scar was well healed, 
with pain on palpation.  There were no obvious growths or 
masses.  The veteran had sensitivity of the first and second 
toes.  The whole foot hurt from the distal aspect of the 
heel.  The foot swelled at the end of the work day.  No 
swelling was noted on examination.    

On September 4, 1992, the veteran complained of foot pain on 
weight bearing activities.  There was a small 1.5 to 2 
centimeter cyst-like lesion on the left plantar surface, with 
tenderness.  There was no erythema.  On September 29, 1992, 
the veteran complained of severe pain of the plantar surface 
with knots.  He also reported an area of thickened skin on 
the plantar surface.  He was hospitalized on October 25, 
1992, for treatment of neurofibromatosis with extreme pain to 
the left foot.  On admission, he reported that he was unable 
to perform his job successfully as the manager of a tire 
store due to pain.

In subsequent rating decisions, the RO assigned a temporary 
total 100 percent rating from October 25, 1992, to September 
30, 1993; a 30 percent disability rating from October 1, 
1993, to May 21, 1995; a temporary total 100 percent rating 
from May 22, 1995, to January 31, 1996; a 40 percent 
disability rating from February 1, 1996, to September 15, 
1996; a temporary total 100 percent rating from September 16, 
1996, to November 30, 1996; a 40 percent rating from December 
1, 1996, to August 3, 1998; a temporary total 100 percent 
rating from August 4, 1998, to January 31, 1999; and a 40 
percent rating from February 1, 1999, forward. 

The veteran offered several lay statements on appeal, 
including testimony at a personal hearing before the RO in 
April 1992.  He stated that he was confined to a wheelchair 
from April through July 1991 and was not able to use crutches 
until the middle of August 1991, when he was allowed to walk.  
He was reportedly told not to put weight on his foot until 
that time.  He was confined to his house with the exception 
of his physical therapy.  He used crutches until October 1.  
He had to keep his foot elevated.  He stated that he was not 
able to return to work until September 1992.


II.  Legal analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented a claim that is plausible.  Cf. Proscelle v. 
Derwinski, 2 Vet. App 629 (1992).  In this case, all 
hospitalization records from the May 1991 surgery and all 
records for treatment following this surgery have been 
obtained.  There is no indication in the record that 
additional evidence exists that would be pertinent to this 
claim.  The Board is satisfied that all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

The provisions of 38 C.F.R. § 4.30 provide that a total 
disability rating will be assigned, after a period of 
hospitalization and surgery, following hospital discharge or 
outpatient release, effective from the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release if 
the treatment of a service-connected disability resulted in:

(1)  Surgery necessitating at least one 
month of convalescence;

(2)  Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, therapeutic 
immobilization of one major joint or 
more, application of a body cast, or the 
necessity for house confinement, or the 
necessity for continued use of a 
wheelchair or crutches (regular weight-
bearing prohibited); or

(3)  Immobilization by cast, without 
surgery, of one major joint or more.

(b)  A total rating under this section 
will require full justification on the 
rating sheet and may be extended as 
follows:

(1)  Extensions of 1, 2 or 3 months 
beyond the initial 3 months may be 
made under paragraph (a) (1), (2) or 
(3) of this section.

(2)  Extensions of 1 or more months 
up to 6 months beyond the initial 6 
months period may be made under 
paragraph (a) (2) or (3) of this 
section upon approval of the 
Adjudication Officer.

38 C.F.R. § 4.30(a), (b) (1999).

With regard to the denial of an extension of a temporary 
total rating beyond the one-month period originally assigned 
by the RO following the veteran's May 1991 surgery, there is 
no doubt that the surgery on the veteran's left foot was for 
a service-connected condition.  However, on the basis of the 
clinical evaluations of the veteran's postoperative left foot 
condition, the Board finds that entitlement to a temporary 
total convalescence rating beyond June 30, 1991, is not 
warranted

First, there is no medical opinion concerning the need for 
convalescence beyond June 30, 1991.  While the veteran 
maintains that he was confined to his house with the 
exception of his physical therapy and not able to return to 
work until September 1992, this is not supported by the 
treatment records associated with the claims folder, which 
showed progressive improvement in his condition following 
surgery. For example, he was independent in activities of 
daily living on June 25, 1991.  On plastic surgery evaluation 
in July 1991, he had good range of motion and the skin graft 
had taken well.  On podiatry evaluation on July 9, 1991, 
active range of motion of the lower left extremity was full, 
including dorsiflexion of the ankle, plantar flexion and 
inversion and eversion.  Muscle tone in the calf appeared to 
be improved.  The assessment was acceptable recovery from 
this type of surgery with above noted residuals.  
Furthermore, the veteran was ambulatory and in no apparent 
distress on examination in January 1992.  He was back to 
work, using a walker, and did a lot of walking and standing.  
Although the foot reportedly swelled at the end of the work 
day, no swelling was noted on examination.  

Second, treatment records dated from shortly after the 1991 
surgery to October 1992 do not reflect difficulties, i.e., 
severe postoperative residuals such as incompletely healed 
surgical wounds, therapeutic immobilization of one major 
joint or more, application of a body cast, or the necessity 
for house confinement, or the necessity for continued use of 
a wheelchair or crutches (regular weight-bearing prohibited) 
that would warrant extension of the convalescence benefits.  
The veteran's scars were continuously described as healing 
well subsequent to June 30, 1991.  There were no open sores.  
While it appears that his foot may have been initially 
immobilized by a splint, i.e., the veteran was instructed 
only to wear a cutter splint at night on June 25, 1991.  
Although he was provided a Darco shoe, this was to allow room 
for an ace bandage and to remove pressure from the toes, as 
opposed to immobilize the foot.  

The Board is cognizant that the veteran was discharged from 
the hospital in a wheelchair in May and June 1991 and 
provided crutches in May 1991.  Indeed, on discharge in June 
1991 he was not to bear any weight on his leg.  However, 
subsequent outpatient treatment notes dated on June 21, 1991, 
indicate that he was to start ambulating.  On June 24, 1991, 
he was to work on ambulation in kinesiotherapy.  It was noted 
that he ambulated short distances with partial weight bearing 
on the left lower extremity with an assistive device.  On 
plastic surgery evaluation in July 1991, he was to continue 
therapy, including rail walking to assist with elimination of 
a limp.  He walked with a limp on August 22, 1991.  As noted 
above, on examination in January 1992, the veteran was 
ambulatory, in no apparent distress, and back to work, using 
a walker.  He did a lot of walking and standing.  Thus, the 
treatment records reflect that regular weight-bearing was not 
prohibited, but encouraged, despite the veteran's assertions 
to the contrary (i.e., that he was not allowed to walk until 
the middle of August 1991 and was confined to his house).  It 
remains the Board's responsibility to assess the credibility 
and weight of the statements to determine their probative 
value.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Accordingly, on the basis of the clinical evaluations of the 
veteran's postoperative left foot condition, the Board 
concludes that entitlement to a temporary total convalescence 
rating beyond June 30, 1991, is not warranted. 38 C.F.R. § 
4.30 (1999).  As the preponderance of the evidence is clearly 
against this claim, there is no duty to consider the benefit-
of-the-doubt rule.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1999).


ORDER

Entitlement to a temporary total convalescent rating under 
the provisions of 38 C.F.R. § 4.30 from July 1, 1991, through 
October 25, 1992, is denied.


REMAND

The RO denied entitlement to a temporary total convalescent 
rating under 38 C.F.R. § 4.30 beyond January 31, 1996, in 
July 1996.  The veteran submitted a notice of disagreement 
with this decision to the RO in October 1996.  A statement of 
the case addressing this claim was issued in December 1996, 
and the veteran submitted a substantive appeal in January 
1997.  Much additional evidence has been submitted to the RO 
since that time; however, the veteran has not been provided a 
supplemental statement of the case addressing this issue.  
This should be accomplished on remand.  38 C.F.R. § 19.31, 
19.37 (1999).  

Accordingly, this case is remanded for the following:

Readjudicate the veteran's claim of 
entitlement to a temporary total convalescent 
rating under the provisions of 38 C.F.R. § 
4.30 from February 1 through September 15, 
1996, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
given a reasonable period of time within 
which to respond thereto.  

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

